DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-5 and 11-13, drawn to a positive electrode active material, a positive electrode comprising the positive electrode active material, and a lithium secondary battery comprising the positive electrode comprising the positive electrode active material.
Group II, claims 6-10, drawn to a method of preparing a positive electrode active material.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a positive electrode active material comprising a nickel-containing lithium transition metal oxide containing nickel in an amount of 60 mol% or more based on a total number of moles of transition metals excluding lithium and a lithium-containing inorganic compound layer formed on a surface of the nickel-containing lithium transition metal oxide, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Myung et al (US 20160197346 A1, given in the 04/08/2020 IDS).  
Myung discloses a positive electrode active material (cathode active material) comprising a nickel-containing lithium transition metal oxide (                        
                            L
                            i
                            (
                            
                                
                                    
                                        
                                            N
                                            i
                                        
                                        
                                            0.8
                                        
                                    
                                    
                                        
                                            C
                                            o
                                        
                                        
                                            0.1
                                        
                                    
                                    
                                        
                                            A
                                            l
                                        
                                        
                                            0.1
                                        
                                    
                                    )
                                    O
                                
                                
                                    2
                                
                            
                        
                    , Preparation Example 11, See Table 1 at the end of [0070], [0089]) containing nickel in an amount of 60 mol% or more based on a total number of moles of transition metals excluding lithium (Ni is in an amount of 80 mol%) and a lithium-containing inorganic compound layer formed on a surface of the nickel-containing lithium transition metal oxide (lithium phosphate layer, [0033], [0089]).

During a telephone conversation with Kelly Hwang on 05/25/2022 and 05/26/2022 a provisional election was made without traverse to prosecute the invention of Group I, product claims 1-5 and 11-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The disclosure is objected to because of the following informalities:
P20 and 21 describe Figs. 2 and 3 and the descriptions of each Fig. appears to be swapped.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein the nickel-containing lithium transition metal oxide containing nickel is present in an amount of 60 mol% to 99 mol% based on the total number of the moles of the transitional metals excluding the lithium”.
The claim is unclear because it is not apparent whether or not the nickel-containing lithium transition metal oxide is present in an amount of 60 mol% to 99 mol% based on the total number of the moles of the transitional metals excluding the lithium or the nickel within the nickel-containing lithium transition metal oxide is present in an amount of 60 mol% to 99 mol% based on the total number of the moles of the transitional metals excluding the lithium.
Applicant’s specification states “Specifically, the positive electrode active material may include a nickel-containing lithium transition metal oxide containing nickel in an amount of 60 mol% or more, for example, 60 mol% to 99 mol% based on the total number of moles of transition metals excluding lithium. In a case in which the high amount of nickel is included as described above, capacity characteristics of a battery may be improved when the positive electrode active material is used in the battery” (P26). 
Therefore, the Examiner is interpreting this limitation to mean wherein the nickel-containing lithium transition metal oxide contains nickel in an amount of 60 mol% to 99 mol% based on the total number of the moles of the transitional metals excluding the lithium.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Du et al (CN108206278A using the provided English machine translation from Espacenet).
Regarding claims 1 and 11-12, Du discloses a lithium secondary battery (lithium ion battery) comprising a positive electrode comprising a positive electrode active material (positive electrode material, P22, 24-25, 27) comprising a nickel-containing lithium transition metal oxide (                
                    L
                    i
                    
                        
                            
                                
                                    N
                                    i
                                
                                
                                    0.8
                                
                            
                            
                                
                                    M
                                    n
                                
                                
                                    0.1
                                
                            
                            
                                
                                    C
                                    o
                                
                                
                                    0.1
                                
                            
                            O
                        
                        
                            2
                        
                    
                
            , Example 1, P34-36) containing nickel in an amount of 60 mol% or more based on a total number of moles of transition metals excluding lithium (Ni is in an amount of 80 mol%) and a lithium-containing inorganic compound layer formed on a surface of the nickel-containing lithium transition metal oxide (                
                    
                        
                            
                                
                                    L
                                    i
                                    B
                                    O
                                
                                
                                    2
                                
                            
                             
                            a
                            n
                            d
                             
                            L
                            i
                        
                        
                            2
                        
                    
                    
                        
                            B
                        
                        
                            4
                        
                    
                    
                        
                            O
                        
                        
                            7
                        
                    
                
            , Example 1, P34-36).
While Du does not explicitly disclose wherein the positive electrode active material has a first peak in a range of 5 eV or less, a second peak in a range of 7 eV to 13 eV, and a third peak in a range of 20 eV to 30 eV when intensity is measured by X-ray photoelectron spectroscopy, and the first peak has a maximum value of 80% to 120% with respect to the third peak, these limitations are inherent to the structure of the positive electrode active material, therefore the positive electrode active material of Du meets the claimed limitations. 
Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robertson 49 USPQ2d 1949 (1999).

Regarding claim 2, Du discloses herein the nickel- containing lithium transition metal oxide is represented by Formula 1: 
[Formula 1] 
                
                    
                        
                            L
                            i
                        
                        
                            1
                            +
                            a
                            (
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            N
                                            i
                                        
                                        
                                            b
                                        
                                    
                                    
                                        
                                            C
                                            o
                                        
                                        
                                            c
                                        
                                    
                                    
                                        
                                            X
                                        
                                        
                                            d
                                        
                                    
                                    
                                        
                                            M
                                        
                                        
                                            e
                                        
                                        
                                            1
                                        
                                    
                                    )
                                
                                
                                    1
                                    -
                                    a
                                
                            
                            O
                        
                        
                            2
                        
                    
                
            
wherein, in Formula 1, X is at least one selected from the group consisting of manganese (Mn) and aluminum (Al), M1 is at least one selected from the group consisting of zirconium (Zr), boron (B), cobalt (Co), Al, tungsten (W), magnesium (Mg), cerium (Ce), tantalum (Ta), titanium (Ti), strontium (Sr), barium (Ba), hafnium (Hf), fluorine (F), phosphorus (P), lanthanum (La), and yttrium (Y), and 0≤a≤0.1, 0.6≤b≤1, 0≤c≤0.3, 0≤d≤0.3, and 0≤e≤0.1 (                
                    L
                    i
                    
                        
                            
                                
                                    N
                                    i
                                
                                
                                    0.8
                                
                            
                            
                                
                                    M
                                    n
                                
                                
                                    0.1
                                
                            
                            
                                
                                    C
                                    o
                                
                                
                                    0.1
                                
                            
                            O
                        
                        
                            2
                        
                    
                
            , Example 1, P34-36). 

Regarding claim 3, Du discloses wherein the lithium- containing inorganic compound layer comprises at least one selected from the group consisting of Li3BO3, Li3PO4, LiPO3, LiP207, a-Li4B205, j-Li4B205, Li6B409, a-LiBO2, Li2B407, Li3B7012, LiB305, and Li2B8013 (                
                    
                        
                            L
                            i
                        
                        
                            2
                        
                    
                    
                        
                            B
                        
                        
                            4
                        
                    
                    
                        
                            O
                        
                        
                            7
                        
                    
                
            , Example 1, P34-36).

Regarding claim 4, Du discloses wherein the lithium-containing inorganic compound layer has a thickness of 1 nm to 200 nm (5nm, P36).

Regarding claim 5, claim 5 is considered product-by-process claim due to the limitation “wherein electrical conductivity, which is measured after the positive electrode active material is prepared in a form of a pellet by compressing the positive electrode active material at a rolling load of greater than 0 kN and equal to or less than 20 kN, is in a range of 5 mS/cm to 30 mS/cm”.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Furthermore, regarding the limitation the “electrical conductivity…is in a range of 5 mS/cm to 30 mS/cm”, this is a property of the positive electrode active material, and because the composition of Du is the same as the claimed, Du necessarily discloses an electrical conductivity within the claimed range. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.). A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robertson 49 USPQ2d 1949 (1999).

Regarding claim 13, Du discloses wherein the nickel-containing lithium transition metal oxide contains nickel in an amount of 60 mol% to 99 mol% based on the total number of the moles of the transitional metals excluding the lithium (Nickel is present in 80 mol%).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G.B./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729